DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The amendment filed on 12/21/2020 is acknowledged.  Claim 27 was cancelled, and claims 24-26, 28, and 38 were amended.  Claims 24-26, 28, 29, 31-34, and 36-39 are currently pending and under examination.


Information Disclosure Statement
	The information disclosure statement received on 12/21/2020 has been fully considered.


Claim Objections
	1.  The Examiner suggests amending claim 1 to recite administering “a therapeutically effective amount of the polypeptide of SEQ ID NO: 3”.

	2.  Claim 38 recites additional agents which can be administered in combination with the polypeptide of SEQ ID NO: 3, including “Tramadol®”.  As written, the claim appears to suggest that this is a trade name.  However, Tramadol is or was sold under trade names including “Ultram®”, “Ultram ER®”, “Ryzolt®”, and “ConZip®”.  It is suggested to amend the claim to simply recite “tramadol”.


Withdrawn Objections and Rejections
1.  The objection to the specification, as set forth on page 2 of the office action mailed on 7/30/2020, is withdrawn in view of the amendments to the specification.

2.  The rejection of claims 24-26, 28, 29, 31-34, and 36-39 under 35 U.S.C. 112(a), regarding lack of enablement for methods of prevention or prophylaxis of osteoarthritis, as set forth on pages 3-4 of the 

3.  The rejection of claims 31-34 under 35 U.S.C. 112(a), regarding lack of description for SEQ ID NO: 3 connected to one or more auxiliary molecules, as set forth on page 4 of the office action mailed on 7/30/2020, is withdrawn in view of Applicants arguments that p. 3, 4th full paragraph, states that the p75NTR(NBP) comprising a p75NTR(NBP) connected to one or more auxiliary molecules, and p. 3, 5th full paragraph states that the p75NTR(NBP) has the amino acid sequence of SEQ ID NO: 3.  Therefore, the specification provides support for a protein of SEQ ID NO: 3 connected to one or more auxiliary molecules.



Maintained Rejection 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


s 24-26, 28, 29, and 36-39 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,873,728, in view of Rosenthal et al (US 20080182978, of record), as set forth on pages 7-9 of the office action mailed on 7/30/2020.

Claim 24 is directed to a method of treating symptoms of osteoarthritis or slowing, arresting, or reversing progression of osteoarthritis in a subject suffering therefrom, comprising administering to the subject a therapeutically effective amount of SEQ ID NO: 3.

Claim 25 is directed to the method according to claim 24, wherein treatment of symptoms of osteoarthritis includes relief from the symptoms of osteoarthritis.

Claim 26 is directed to the method according to claim 25, wherein treating symptoms of osteoarthritis includes reduction in pain, inflammation, swelling, tenderness, joint stiffness, or increase in joint mobility, or any combination thereof.

Claim 28 is directed to the method according to claim 24, wherein treating symptoms of osteoarthritis or slowing, arresting, or reversing progression of osteoarthritis includes regrowth of cartilage, curative treatment, or combinations thereof.

Claim 29 is directed to the method according to claim 28, wherein disease progression is determined by rate of cartilage loss or regrowth.

Claim 36 is directed to the method according to claim 24, wherein SEQ ID NO: 3 binds to any of nerve growth factor (NGF), brain-derived neurotrophic factor (BDNF), neurotrophin-3 (NT3)orneurotrophin 4/5 (NT4/5) with a binding affinity (Kd) of about 5 pM to about 5 nM as measured by surface plasmon resonance at 20°C.

Claim 37 is directed to the method according to claim 24, wherein SEQ ID NO: 3 is administered to the subject separately, sequentially, or simultaneously in combination with a second pharmacologically active compound.

Claim 38 is directed to the method according to claim 37, wherein the second pharmacologically active compound is one of an opioid analgesic, a nonsteroidal anti-inflammatory drug (NSAID), a barbiturate sedative, a benzodiazepine having a sedative action, an H1 antagonist having a sedative action, a sedative such as glutethimide, meprobamate, methaqualone or dichloralphenazone; a skeletal muscle 

Claim 39 is directed to the method according to claim 24, wherein SEQ ID NO: 3 is formulated for oral, sublingual, buccal, topical, rectal, inhalation, transdermal, subcutaneous, intravenous, intra-arterial, intramuscular, intracardiac, intraosseous, intrasynovial, intradermal, intraperitoneal, transmucosal, vaginal, intravitreal, intra-articular, peri-articular, local or epicutaneous administration.


Claim 4 of the ‘728 patent recites a method of treating symptoms of pain in an individual in need thereof comprising administering to said individual a therapeutically effective amount of the fusion protein according to claim 1, wherein claim 1 recites a fusion protein comprising the amino acid sequence of SEQ ID NO: 3, and claim 2 of the ‘728 patent states that SEQ ID NO: 3 binds NGF.
The amino acid sequence of SEQ ID NO: 3 of the’728 patent is identical to SEQ ID NO: 3 of the instant invention, as shown by the sequence comparison below.

Sequence comparison between SEQ ID NO: 3 and SEQ ID NO: 3 of the ‘728 patent
US-15-022-505-3
; Sequence 3, Application US/15022505
; Patent No. 9873728
; GENERAL INFORMATION
;  APPLICANT: Levicept Ltd.
;  TITLE OF INVENTION: FUSION PROTEIN
;  FILE REFERENCE: LEV01134GBP1
;  CURRENT APPLICATION NUMBER: US/15/022,505
;  CURRENT FILING DATE: 2016-03-16
;  NUMBER OF SEQ ID NOS: 15
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 443

;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Fusion protein
US-15-022-505-3

  Query Match             100.0%;  Score 2446;  DB 8;  Length 443;
  Best Local Similarity   100.0%;  
  Matches  443;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KEACPTGLYTHSGECCKACNLGEGVAQPCGANQTVCEPCLDSVTFSDVVSATEPCKPCTE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 KEACPTGLYTHSGECCKACNLGEGVAQPCGANQTVCEPCLDSVTFSDVVSATEPCKPCTE 60

Qy         61 CVGLQSMSAPCVEADDAVCRCAYGYYQDETTGRCEACRVCEAGSGLVFSCQDKQNTVCEE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CVGLQSMSAPCVEADDAVCRCAYGYYQDETTGRCEACRVCEAGSGLVFSCQDKQNTVCEE 120

Qy        121 CPDGTYSDEANHVDPCLPCTVCEDTERQLRECTRWADAECEEIPGRWITRSTPPEGSDST 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CPDGTYSDEANHVDPCLPCTVCEDTERQLRECTRWADAECEEIPGRWITRSTPPEGSDST 180

Qy        181 APSTQEPEAPPEQDLIASTVAGVVTTVMGGGGEPKSSDKTHTCPPCPAPELLGGPSVFLF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 APSTQEPEAPPEQDLIASTVAGVVTTVMGGGGEPKSSDKTHTCPPCPAPELLGGPSVFLF 240

Qy        241 PPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVV 300

Qy        301 SVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQV 360

Qy        361 SLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVF 420

Qy        421 SCSVMHEALHNHYTQKSLSLSPG 443
              |||||||||||||||||||||||
Db        421 SCSVMHEALHNHYTQKSLSLSPG 443


	Although claim 4 of the ‘728 patent teaches treatment of symptoms of pain in an individual, it does not explicitly teach treatment of symptoms of osteoarthritis, or slowing, arresting, or reversing progression of osteoarthritis in a subject suffering therefrom.  However, Rosenthal teaches treatment of osteoarthritis pain by administering an anti-nerve growth factor (NGF) antagonist (Rosenthal at abstract; paragraphs 0003, 0077, 0078, 0081, 0141-0148; claim 87).  Rosenthal teaches that NGF activity is mediated by binding to and signaling via the p75NTR (paragraph 0004), and Rosenthal teaches that suitable NGF antagonists include a peptide or modified peptide such as an NGF-binding peptide fused to an immunoglobulin Fc domain (Rosenthal, paragraph 0271).

claim 24, it would have been prima facie obvious, as of the filing date of the instant invention, that the method of ‘728 claim 4 could be practiced such that the pain treated in said method was pain associated with osteoarthritis.  In particular, Rosenthal teaches that osteoarthritis pain can be treated or ameliorated by administering an NGFR antagonist, and specifically an NGF binding protein fused to an Fc domain (paragraph 0271), and therefore one of ordinary skill would have had a reasonable expectation that the NGF binding protein of SEQ ID NO: 3 would be therapeutically useful for treatment of osteoarthritis pain.
	Furthermore, no more than routine skill would have been required to apply the teachings of Rosenthal to the ‘728 method, because Rosenthal specifically teaches that osteoarthritis pain can be treated by administering an NGF inhibitor, and the polypeptide of SEQ ID NO: 3 of the ‘728 patent is disclosed as an NGF antagonist that is useful for treatment of pain.  Thus, it would have been prima facie obvious to combine the teachings of Rosenthal with the method of the ‘728 patent to advantageously treat or ameliorate osteoarthritis pain in an individual in need thereof.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to combine the method of ‘728 claim 4 and the teachings of Rosenthal, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
	With respect to the limitations of claims 25, 26, 28, and 29, Rosenthal teaches that NGF antagonists can be used to treat osteoarthritis.  Because ‘728 claim 4, when considered in view of Rosenthal, would entail treatment of the same population (subjects with osteoarthritis) by the same therapeutic agent (SEQ ID NO: 3) as claimed herein, the relief of osteoarthritis symptoms (specifically osteoarthritis pain) and arrest of disease progression, including reversal of disease progression, regrowth of cartilage, and/or curative treatment would necessarily be a natural consequence of practicing such methods.  In the instant case, because the polypeptide of SEQ ID NO: 3 of Rosenthal is identical to SEQ ID NO: 3 of the instant invention, it must have the same properties (see MPEP 2112.01(II)).
Similarly, with respect to the limitations of claim 36, ‘728 claim 2 states that the fusion protein of SEQ ID NO: 3 binds any of NGF, BDNF, NT3 and/or NT4/5 with a binding affinity of between about 0.01 
	With respect to the limitations of claims 37 and 38, Rosenthal teaches that NGF antagonists can be administered in combination with other agents, including non-steroid anti-inflammatory agents (NSAIDS – see Rosenthal paragraph 0329), and therefore it would have been obvious to administer the SEQ ID NO: 3 protein of the ‘728 claims in combination with another therapeutic agent, such as an NSAID.  Regarding the limitations of administering SEQ ID NO: 3 “separately, sequentially, or simultaneously” in combination with a second active compound, it is noted that these limitations appear to encompass all possible schedules of administration, as any addition agent would necessarily be administered at the same time (i.e. simultaneously) or at different times (separately and sequentially) as the protein of SEQ ID NO: 3.
With respect to the limitations of claim 39, Rosenthal teaches that NGF antagonists can be administered via intravenous, intramuscular, and subcutaneous routes (Rosenthal, paragraphs 0247, 0331).

Applicants’ arguments
In the response received on 12/21/2020, the Applicants noted that claim 24 was amended to recite a “method of treating symptoms of osteoarthritis or slowing, arresting, or reversing progression of osteoarthritis in a subject suffering therefrom”.  The Applicants argue that while the ‘728 patent recites a method of treating symptoms of pain, the pain or symptoms thereof does not coincide with the symptoms of osteoarthritis as presently claimed.  Therefore, it would not have been obvious to use the protein of claim 1 of the ‘728 patent, which is recited as being used to treat pain or symptoms of osteoarthritis, only one of which is pain.
The Applicants further argue that instant claim 26 recites that symptoms of osteoarthritis can include “pain, inflammation, swelling, tenderness, joint stiffness, or increases in joint mobility, or any combination thereof”.  These symptoms would not be expected by one of ordinary skill in the art to be treated using a method that only treats pain, as recited in the ‘728 patent.  Therefore, the claims as amended do not overlap with those of the the’728 patent.

Response
With respect to Applicant’s arguments that the ‘728 patent recites treatment of pain by does not recite treating symptoms of osteoarthritis, it is noted that Rosenthal teaches that pain associated with osteoarthritis can be treated by an NGF inhibitor.  The ‘728 claims recite that the polypeptide of SEQ ID NO: 3 binds NGF.  As discussed above, when considered in view of Rosenthal, it would have been obvious to one of ordinary skill that the method of ‘728 claim 4 could be practiced to treat osteoarthritis pain, since 
With respect to Applicants arguments that one of ordinary skill would not have expected that the symptoms recited in instant claim 26 could be treated by a method that only treats pain, it is noted that Rosenthal specifically teaches that osteoarthritis pain can be treated with an agent that binds NGF.  Therefore, one of ordinary skill would have had a reasonable expectation that administration of the polypeptide of SEQ ID NO: 3 would result in a reduction in osteoarthritis pain.
Furthermore, while the ‘728 claims do not recite treating or reducing osteoarthritis symptoms that include inflammation, swelling, tenderness, joint stiffness, and joint mobility, it is noted that the combination of the ‘728 claims and Rosenthal suggest treating a subject with osteoarthritis, and a reduction in any or all of these symptoms would be a natural consequence of this method, as the administered agent and patient population are the same as encompassed by claim 26. 

 New Grounds of Rejection

2.  Claims 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,873,728, in view of Rosenthal et al (US 20080182978, of record), as applied to claim 24, and further in view of Nagashima et al (J. Biochem., 2011, 149(3):337-346).

Claims 31-34 remain rejected under 35 U.S.C. 112, first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 31 is directed to the method according to claim 24, wherein SEQ ID NO: 3 is connected to one or more auxiliary molecules.

Claim 32 is directed to the method according to claim 31, wherein the one or more auxiliary molecules are selected from the group consisting of transferrin or a portion thereof, albumin or a portion thereof, an immunoglobulin Fc or a portion thereof, and a polyethylene glycol polymer chain.

Claim 33 is directed to the method according to claim 31, wherein SEQ ID NO: 3 is connected to the one or more auxiliary molecules via one or more linkers.

Claim 34 is directed to the method according to claim 32, wherein SEQ ID NO: 3 is connected to an immunoglobulin Fc or a portion thereof.


Claim 4 of the ‘728 patent recites a method of treating symptoms of pain in an individual in need thereof comprising administering to said individual a therapeutically effective amount of the fusion protein according to claim 1, wherein claim 1 recites a fusion protein comprising the amino acid sequence of SEQ ID NO: 3, and claim 2 of the ‘728 patent states that SEQ ID NO: 3 binds NGF.
The amino acid sequence of SEQ ID NO: 3 of the’728 patent is identical to SEQ ID NO: 3 of the instant invention, as shown by the sequence comparison below.

Sequence comparison between SEQ ID NO: 3 and SEQ ID NO: 3 of the ‘728 patent
US-15-022-505-3
; Sequence 3, Application US/15022505
; Patent No. 9873728
; GENERAL INFORMATION
;  APPLICANT: Levicept Ltd.
;  TITLE OF INVENTION: FUSION PROTEIN
;  FILE REFERENCE: LEV01134GBP1
;  CURRENT APPLICATION NUMBER: US/15/022,505
;  CURRENT FILING DATE: 2016-03-16
;  NUMBER OF SEQ ID NOS: 15
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 443
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Fusion protein
US-15-022-505-3

  Query Match             100.0%;  Score 2446;  DB 8;  Length 443;
  Best Local Similarity   100.0%;  
  Matches  443;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KEACPTGLYTHSGECCKACNLGEGVAQPCGANQTVCEPCLDSVTFSDVVSATEPCKPCTE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 KEACPTGLYTHSGECCKACNLGEGVAQPCGANQTVCEPCLDSVTFSDVVSATEPCKPCTE 60

Qy         61 CVGLQSMSAPCVEADDAVCRCAYGYYQDETTGRCEACRVCEAGSGLVFSCQDKQNTVCEE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CVGLQSMSAPCVEADDAVCRCAYGYYQDETTGRCEACRVCEAGSGLVFSCQDKQNTVCEE 120

Qy        121 CPDGTYSDEANHVDPCLPCTVCEDTERQLRECTRWADAECEEIPGRWITRSTPPEGSDST 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CPDGTYSDEANHVDPCLPCTVCEDTERQLRECTRWADAECEEIPGRWITRSTPPEGSDST 180

Qy        181 APSTQEPEAPPEQDLIASTVAGVVTTVMGGGGEPKSSDKTHTCPPCPAPELLGGPSVFLF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 APSTQEPEAPPEQDLIASTVAGVVTTVMGGGGEPKSSDKTHTCPPCPAPELLGGPSVFLF 240

Qy        241 PPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        301 SVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQV 360

Qy        361 SLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVF 420

Qy        421 SCSVMHEALHNHYTQKSLSLSPG 443
              |||||||||||||||||||||||
Db        421 SCSVMHEALHNHYTQKSLSLSPG 443


	Claim 4 of the ‘728 patent teaches treatment of symptoms of pain in an individual, it does not explicitly teach treatment of symptoms of osteoarthritis, or slowing, arresting, or reversing progression of osteoarthritis in a subject suffering therefrom.
Rosenthal teaches treatment of osteoarthritis pain by administering an anti-nerve growth factor (NGF) antagonist (Rosenthal at abstract; paragraphs 0003, 0077, 0078, 0081, 0141-0148; claim 87).  Rosenthal teaches that NGF activity is mediated by binding to and signaling via the p75NTR (paragraph 0004), and Rosenthal teaches that suitable NGF antagonists include a peptide or modified peptide such as an NGF-binding peptide fused to an immunoglobulin Fc domain (Rosenthal, paragraph 0271).
	Neither the ‘728 claims nor Rosenthal specifically teach that the polypeptide of SEQ ID NO: 3 is connected to one or more auxiliary molecules, including an immunoglobulin Fc region, and wherein the auxiliary molecule is connected to the polypeptide of SEQ ID NO: 3 via one or more linkers.
	However, Nagashima created a TNFRII-Fc fusion protein comprising two tandemly linked Fc regions, wherein the second Fc region is connected to the first Fc region via a linker (see Fig. 1 – “TNFRII-Fc-Fc”).  Nagashima showed that this TNFRII-Fc-Fc fusion exhibited more potent biological effects than a TNFRII-Fc fusion, and suggested that Fc multimerization of Fc fusion proteins can augment effector functions and potentially provide a superior therapeutic effect (abstract; p. 344, 2nd column, last paragraph – p. 345, 1st column, 1st paragraph).

	Therefore, it would have been prima facie obvious as of the filing date of the instant invention, to apply the teachings of Rosenthal and Nagashima to the method of the ‘728 patent such that the polypeptide of SEQ ID NO: 3 was coupled to an auxiliary molecule, wherein said auxiliary molecule was an immunoglobulin Fc coupled to the polypeptide via a linker.  In particular, Rosenthal teaches that osteoarthritis pain can be treated or ameliorated by administering an NGFR antagonist, and specifically an NGF binding protein fused to an Fc domain (paragraph 0271), and therefore one of ordinary skill would have had a reasonable expectation that the NGF binding protein of SEQ ID NO: 3 would be therapeutically 
Furthermore, no more than routine skill would have been required to apply the teachings of Rosenthal and Nagashima to the ‘728 method, because Rosenthal specifically teaches that osteoarthritis pain can be treated by administering an NGF inhibitor, and Nagashima suggests that incorporating a second Fc region into an Fc fusion protein is therapeutically beneficial.  Thus, it would have been prima facie obvious to combine the teachings of Rosenthal and Nagashima with the method of the ‘728 patent to advantageously treat or ameliorate osteoarthritis pain in an individual in need thereof.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to combine the method of ‘728 claim 4 and the teachings of Rosenthal and Nagashima, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


3.  Claims 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,873,728, in view of Rosenthal et al (US 20080182978, of record), as applied to claim 24, and further in view of Pasut et al (Expert Opin. Ther. Patents, 2004, 14(6):859-894).

The subject matter of claims 31-33 is discussed above.
Claim 4 of the ‘728 patent recites a method of treating symptoms of pain in an individual in need thereof comprising administering to said individual a therapeutically effective amount of the fusion protein according to claim 1, wherein claim 1 recites a fusion protein comprising the amino acid sequence of SEQ ID NO: 3, and claim 2 of the ‘728 patent states that SEQ ID NO: 3 binds NGF.


Sequence comparison between SEQ ID NO: 3 and SEQ ID NO: 3 of the ‘728 patent
US-15-022-505-3
; Sequence 3, Application US/15022505
; Patent No. 9873728
; GENERAL INFORMATION
;  APPLICANT: Levicept Ltd.
;  TITLE OF INVENTION: FUSION PROTEIN
;  FILE REFERENCE: LEV01134GBP1
;  CURRENT APPLICATION NUMBER: US/15/022,505
;  CURRENT FILING DATE: 2016-03-16
;  NUMBER OF SEQ ID NOS: 15
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 443
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Fusion protein
US-15-022-505-3

  Query Match             100.0%;  Score 2446;  DB 8;  Length 443;
  Best Local Similarity   100.0%;  
  Matches  443;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KEACPTGLYTHSGECCKACNLGEGVAQPCGANQTVCEPCLDSVTFSDVVSATEPCKPCTE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 KEACPTGLYTHSGECCKACNLGEGVAQPCGANQTVCEPCLDSVTFSDVVSATEPCKPCTE 60

Qy         61 CVGLQSMSAPCVEADDAVCRCAYGYYQDETTGRCEACRVCEAGSGLVFSCQDKQNTVCEE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CVGLQSMSAPCVEADDAVCRCAYGYYQDETTGRCEACRVCEAGSGLVFSCQDKQNTVCEE 120

Qy        121 CPDGTYSDEANHVDPCLPCTVCEDTERQLRECTRWADAECEEIPGRWITRSTPPEGSDST 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CPDGTYSDEANHVDPCLPCTVCEDTERQLRECTRWADAECEEIPGRWITRSTPPEGSDST 180

Qy        181 APSTQEPEAPPEQDLIASTVAGVVTTVMGGGGEPKSSDKTHTCPPCPAPELLGGPSVFLF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 APSTQEPEAPPEQDLIASTVAGVVTTVMGGGGEPKSSDKTHTCPPCPAPELLGGPSVFLF 240

Qy        241 PPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVV 300

Qy        301 SVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQV 360

Qy        361 SLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVF 420

Qy        421 SCSVMHEALHNHYTQKSLSLSPG 443
              |||||||||||||||||||||||
Db        421 SCSVMHEALHNHYTQKSLSLSPG 443


	Claim 4 of the ‘728 patent teaches treatment of symptoms of pain in an individual, it does not explicitly teach treatment of symptoms of osteoarthritis, or slowing, arresting, or reversing progression of osteoarthritis in a subject suffering therefrom.
Rosenthal teaches treatment of osteoarthritis pain by administering an anti-nerve growth factor (NGF) antagonist (Rosenthal at abstract; paragraphs 0003, 0077, 0078, 0081, 0141-0148; claim 87).  Rosenthal teaches that NGF activity is mediated by binding to and signaling via the p75NTR (paragraph 0004), and Rosenthal teaches that suitable NGF antagonists include a peptide or modified peptide such as an NGF-binding peptide fused to an immunoglobulin Fc domain (Rosenthal, paragraph 0271).
	Neither the ‘728 claims nor Rosenthal specifically teach that the polypeptide of SEQ ID NO: 3 is connected to one or more auxiliary molecules, including a polyethylene glycol (PEG) polymer chain, and wherein the auxiliary molecule is connected to the polypeptide of SEQ ID NO: 3 via one or more linkers.
	However, Pasut teaches that conjugation of PEG polymers to therapeutic proteins was well-known in the art as of the filing date of the instant invention.  Specifically, conjugation of therapeutic proteins to PEG molecules is useful because it stabilizes labile drugs from chemical degradation and protects against proteolytic degradation, reduces immunogenicity and toxicity, and increases body residence time (p. 860, Section 2; Box 1).  Pasul also discloses several types of useful PEG polymers and linkers used to link PEG polymers to therapeutic proteins (p. 861, Section 4; Fig. 2; p. 863, 2nd column, 3rd paragraph; Tables 5-6).

	Therefore, it would have been prima facie obvious as of the filing date of the instant invention, to apply the teachings of Rosenthal and Pasut to the method of the ‘728 patent such that the polypeptide of SEQ ID NO: 3 was coupled to an auxiliary molecule, wherein said auxiliary molecule was a PEG polymer coupled to the polypeptide via a linker.  In particular, Rosenthal teaches that osteoarthritis pain can be treated or ameliorated by administering an NGFR antagonist, and specifically an NGF binding protein fused to an Fc domain (paragraph 0271), and therefore one of ordinary skill would have had a reasonable expectation that the NGF binding protein of SEQ ID NO: 3 would be therapeutically useful for treatment of osteoarthritis pain.  Furthermore, because a skilled artisan would have known, via Pasut, that conjugation of therapeutic proteins to PEG polymers is useful for improving the therapeutic properties of a protein, one of ordinary skill would have had the motivation to modify the polypeptide of SEQ ID NO: 3 of the ‘728 claims by conjugation to a PEG polymer.  One of ordinary skill would have had a reasonable expectation that the resulting polypeptide would exhibit desirable therapeutic characteristics, and would be useful for treatment of osteoarthritis pain.
Furthermore, no more than routine skill would have been required to apply the teachings of Rosenthal and Pasut to the ‘728 method, because Rosenthal specifically teaches that osteoarthritis pain can prima facie obvious to combine the teachings of Rosenthal and Pasut with the method of the ‘728 patent to advantageously treat or ameliorate osteoarthritis pain in an individual in need thereof.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to combine the method of ‘728 claim 4 and the teachings of Rosenthal and Pasut, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


Conclusion
No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner. Art Unit 1646